Citation Nr: 0309026	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  98-10 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
sprain of the right ankle.  

2.  Entitlement to service connection for residuals of a 
sprain of the left ankle.  

3.  Entitlement to service connection for rhinosinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1980 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

When the case was previously before the Board, in November 
2002, the Board granted a 10 percent rating for right carpal 
tunnel syndrome and a 10 percent rating for left carpal 
tunnel syndrome.  It was noted that the remaining issues 
would be the subjects of development by the Board and a later 
decision.  The development requested by the Board supports 
the claims for service connection for left and right ankle 
disorders, so those issues will be resolved in the veteran's 
favor at this time.  The claim for service connection for 
rhinosinusitis will be the subject of a REMAND at the end of 
this decision and will not be otherwise discussed herein.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his ankle claims and has 
notified him of the information and evidence necessary to 
substantiate these claims.  

2.  The veteran has residuals of a sprain of the right ankle 
during his active service.  

3.  The veteran has residuals of a sprain of the left ankle 
during his active service


CONCLUSIONS OF LAW

1.  Residuals of a sprain of the right ankle were incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  

2.  Residuals of a sprain of the left ankle were incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  This law required 
VA to notify the veteran of the evidence required to support 
his claim, the evidence which would be developed by VA and 
the evidence which the claimant had to furnish.  As the 
current record supports the ankle claims, VCAA does not 
require any further notice or delay in regard to these 
issues.  The Board will proceed to resolve the claims for 
service connection for residuals of sprains of the right and 
left ankles.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Background  Service medical records show that the veteran 
sustained trauma to the right ankle in September 1985.  It 
was swollen and tender.  X-rays revealed that it was not 
fractured.  The assessment was a sprain.  Ice, ace bandages 
and crutches were recommended.  In early October 1985, it was 
noted that the right ankle was still quite swollen.  It was 
most tender below the lateral malleolus.  The assessment was 
a resolving sprain of the right ankle.  Crutches, elevation 
and medication were recommended.  A recheck approximately 8 
days later disclosed that there was still moderate swelling 
and ecchymosis of the right ankle.  The assessment was a 
sprain of the right ankle.  A walking cast was applied for 2 
weeks.  In late October 1985, the veteran returned for a 
recheck.  He was out of the cast.  He still had minimal 
swelling of the lateral aspect of the right ankle.  The 
assessment was a resolving sprain of the right ankle.  

According to the service medical records, the veteran twisted 
his left ankle in November 1986.  Objectively, there was 
swelling of the left lateral malleolus, and tenderness 
anteriorly, which increased with inversion.  The ankle was 
stable without popping or snapping.  The assessment was a 
grade I to II sprain.  He was treated with medication, ice 
and elevation.  A posterior splint was applied and the 
veteran was given crutches.  

On a medical evaluation board history, dated in November 
1988, a physician noted that the veteran had had sprains of 
both right and left ankles and had a full recovery for each 
ankle.  

On the August 1996 VA examination, the veteran reported 
sprains of both ankles during service.  He told of having 
pain on the lateral aspects of both ankles, upon standing or 
walking for long periods of time.  Pain was associated with 
weakness.  Objectively, there was no swelling, deformity, 
instability, or muscle atrophy.  There was crepitus of both 
ankles, much more prominent on the left.  There was 
discomfort upon palpation of the lateral malleolus of both 
ankles.  There was mild weakness of the right ankle 
dorsiflexor muscles, graded 4/5.  The range of dorsiflexion 
of both ankles was 0 degrees.  Plantar flexion was 45 
degrees.  The diagnosis was residuals of bilateral ankle 
sprain.  

The report of the June 1997 VA examination shows that the 
veteran indicated that he had no ankle pain that day but that 
he had occasional swelling and recurrent sprain when walking 
on uneven surfaces.  The examiner reported that there was no 
swelling, deformity, crepitation, instability, muscle 
atrophy, or tenderness to palpation.  Muscle strength was 
normal.  There was a full and complete range of pain free 
motion in both ankles.  The diagnosis was residuals, 
bilateral ankle sprain.  

There were no ankle complaints, findings or diagnoses on the 
March 1999 VA joints examination.  

In April 2003, X-rays disclosed calcaneal spurs at the 
Achilles tendon insertion site, bilaterally.  On the April 
2003 VA examination of his joints, the veteran complained of 
instability, frequent swelling, sharp medial pain, and 
posterior medial pain in the right ankle.  He also complained 
that the left ankle gave way and had sharp pain on the 
lateral ankle.  Pain in both ankles increased with repetitive 
movement, such as walking.  Ice, rest and oral medication 
relieved the pain.  He used ankle braces as needed.  The was 
no dislocation, subluxation or inflammation.  Right ankle 
motion was 10 degrees dorsiflexion and 25 degrees plantar 
flexion, with pain at the end of the range.  Left ankle 
motion was 15 degrees dorsiflexion and 30 degrees plantar 
flexion, with pain at the end of the range.  There was 
tenderness to palpation of the medial and lateral joint lines 
of both right and left ankles, mostly on the lateral aspect.  
There was mild swelling of the medial and lateral malleolus 
on both ankles.  The diagnosis was residual bilateral ankle 
sprains.  The doctor reviewed the service medical records and 
other medical history.  The physician expressed the opinion 
that it was likely that the residuals the veteran had on the 
day of examination, ankle pain and swelling, were secondary 
to the ankle injuries in service.  

Analysis  The service medical records document injury in 
service.  The subsequent medical records document a 
reasonable continuity of symptomatology.  There is an 
acceptable basis for the opinion of the VA physician and that 
opinion is that the veteran has residuals of ankle injuries 
during service.  Consequently, we grant service connection 
for the residual ankle sprains diagnosed on the recent VA 
examination.    


ORDER

Service connection for residuals of a sprain of the right 
ankle is granted.  

Service connection for residuals of a sprain of the left 
ankle is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  These provisions allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  In this 
case, the Board developed evidence on the claim for service 
connection for rhinosinusitis by having the veteran examined.  
The Board no longer has authority to decide claims based on 
new evidence that it develops or obtains without obtaining a 
waiver.  Likewise, the Board can no longer attempt to cure 
VCAA deficiencies.  The result is that the RO must review 
evidence developed by the Board and adjudicate the claim for 
service connection for rhinosinusitis considering the newly 
developed evidence, as well as evidence previously of record.  
Of course, the review by the RO may indicate a need for 
further development.  Also, the RO must notify the veteran of 
the applicable provisions of VCAA, including what evidence is 
needed to support the claim, what evidence VA will develop, 
and what evidence the veteran must furnish.  

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, a remand in this 
case is required.  Accordingly, the claim for service 
connection for rhinosinusitis is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002). 

2.  The RO should review the report of the 
veteran's most recent examination, 
obtained by the Board, review the file, 
and perform any additional development 
indicated.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, if in order, the case should be returned to the 
Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


